Citation Nr: 0609782	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tinea pedis.

2.  Entitlement to an increased rating for cystic acne with 
scars of the head, neck and upper thorax and residuals of 
excision of cyst, rated as 10 percent disabling, prior to 
November 4, 2004.  

3.  Entitlement to an increased rating for cystic acne with 
scars of the head, neck and upper thorax and residuals of 
excision of cyst, rated as 60 percent disabling, from 
November 4, 2004.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
increased (compensable) ratings for his service-connected 
cystic acne and tinea pedis.  The veteran filed a timely 
appeal to these adverse determinations.

In a June 1999 rating decision, the disability evaluation for 
the veteran's service-connected cystic acne disorder was 
increased from noncompensable to 10 percent disabling, 
effective June 24, 1998.  In an October 2005 rating decision, 
the disability rating for cystic acne was increased to 60 
percent effective November 4, 2004.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
remains in appellate status.  


FINDINGS OF FACT

1.  The veteran's tinea pedis has resulted in scarring which 
is essentially asymptomatic; it is not tender, superficial, 
unstable; it is not productive of any functional impairment; 
it does not cause exfoliation, exudation or itching; it does 
not affect at least 5 percent of the veteran's body surface 
area; it does not require intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during a 12-month 
period.  

2.  Prior to November 4, 2004, the veteran's acne skin 
disorder was productive of symptoms analogous to constant 
exudation and itching, but did not cause systemic or nervous 
manifestations nor was it exceptionally repugnant.  

3.  From November 4, 2004, the veteran's acne skin disorder 
does not cause visible or palpable tissue loss; gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or six or more 
characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for tinea 
pedis are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7813-
7806 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7813-7806 (2005).

2.  The schedular criteria for a 30 percent rating, but no 
more, for cystic acne with scars of the head, neck and upper 
thorax and residuals of excision of cyst, prior to November 
4, 2004, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2005).

3.  The schedular criteria for a rating in excess of 60 
percent for cystic acne with scars of the head, neck and 
upper thorax and residuals of excision of cyst, from November 
4, 2004, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.118, 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was issued VCAA letters 
in January 2003 and in April 2004.  The letters notified the 
claimant of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefit 
sought and whether or not the claimant or VA bore the burden 
of producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular rating for the applicable 
rating code.  This was accomplished in the April 1999 
statement of the case, June 19999 supplemental statement of 
the case, May 2003 supplemental statement of the case, and 
October 2005 supplemental statement of the case, which is 
sufficient under Dingess/Hartman.  The Court also stated that 
the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the claim 
for an increased rating for tinea pedis is being denied, so 
that matter is moot with no prejudicial error.  The claim of 
an increased rating for acne is being granted in part, from a 
specific date.  Moreover, once the RO effectuates the Board's 
grant, the RO can cure any VCAA notice defect with respect to 
the effective date element.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA treatment records have been obtained and the 
veteran has been afforded multiple examinations.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The veteran is service-connected for cystic acne and tinea 
pedis, both skin disorders.  Cystic acne was rated under 
Diagnostic Code 7806 and tinea pedis was rated under 
Diagnostic Code 7813.  38 C.F.R. § 4.118 (2005).

In June 1998, correspondence was received from the veteran in 
which he essentially requested increased ratings.  

In the August 1998 rating decision, the RO continued and 
confirmed the noncompensable evaluation for the veteran's 
service-connected tinea pedis as well as the 10 percent 
disability evaluation for cystic acne with scars of the head, 
neck, and upper thorax.

Subsequent to the initiation of the veteran's claim, the 
regulations for rating skin conditions were revised effective 
August 30, 2002, and codified at 38 C.F.R. § 4.118 (2005).  

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
has been notified of the revisions in the rating schedule.  

Under the former regulations, the veteran's cystic acne and 
tinea pedis were rated analogous to eczema under Diagnostic 
Code 7806.  The rating criteria were dependent upon the 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under the former criteria of Diagnostic Code 7806, skin 
disability is rated as 10 percent disabling when there is 
exfoliation, exudation or itching that involves an exposed 
surface or an extensive area.  The next higher rating of 30 
percent is assigned where exudation or itching is constant, 
or where there are extensive lesions or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 50 percent 
rating is warranted when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Code 7806 (2002).

Effective from August 30, 2002, Diagnostic Code 7806 provides 
that a 10 percent evaluation will be assigned where at least 
5 percent, but less than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

There are other rating codes which may be applicable.  

Disfiguring scars of the head, face and neck are rated under 
Diagnostic Code 7800.

The previous version of Diagnostic Code 7800 provides for 
evaluation of disfiguring scars of the head, face or neck.  
Under that code, a 10 percent rating is assigned for 
moderate; disfiguring symptoms.  A 30 percent rating is 
assigned for disfiguring scars of the head, face, or neck 
when severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.

Under the amended version of Code 7800, disfigurement of the 
head, face, or neck, a 10 percent rating is assigned for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability.  An 80 
percent rating is assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.  

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118: (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one- quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation. Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial.  
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling.  If deep acne 
(deep inflamed nodules and pus-filled cysts) affects 40 
percent or more of the face and neck, a 30 percent rating is 
warranted.  In the alternative, the disability can be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7828 (2005).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which concerned 
the evaluation of a service-connected disorder which 
fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for the VA to schedule the veteran for an 
examination during an "active" stage or during an outbreak of 
the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  Thus, the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed and 
the skin disorder should be considered, whenever possible, at 
a time when it is most disabling.  Bowers; Ardison, supra.  
In this case, there are VA outpatient records spanning over 7 
years.  There are several VA examinations.  Taking into 
consideration all of the medical evidence, the Board finds 
that it is sufficient to rate the disabilities under appeal.  


Tinea Pedis

In July 1998, the veteran was afforded a VA skin examination.  
The veteran gave a history of tinea pedis involving the 
interdigit areas.  The veteran reported that he was given 
treatment and the lesion was gone.  Currently, the veteran 
was asymptomatic.  

Thereafter, the veteran received VA outpatient treatment on 
many occasions, but he never reported having any difficulty 
with tinea pedis nor was it treated or diagnosed.  In 
November 2004, the veteran was afforded further VA 
examinations for the skin and scarring.  These examinations 
revealed that the veteran had residual scarring on the 
ankles, but it was asymptomatic.  He also had a skin outbreak 
on his hands, but the examiner considered this as part and 
parcel of the acne disorder as the examiner identified the 
hands as part of the total body affected for that disorder.  
The Board has likewise rated that outbreak with the acne skin 
disorder.  Thereafter, the veteran did not receive further 
treatment for tinea pedis.  

In sum, the veteran has residuals of tinea pedis.  He has 
some scarring.  The competent medical evidence establishes 
that it is not productive of any functional impairment and is 
asymptomatic.  The scarring is not tender, superficial, 
unstable; it does not cause exfoliation, exudation or 
itching; it does not affect at least 5 percent of the 
veteran's body surface area; it does not require intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during a 12-month period.  As it has been asymptomatic 
over the course of the appeal, a compensable rating is not 
warranted.  As noted, the pertinent competent medical 
evidence spans over 7 years.  Accordingly, an increased 
rating is denied under either the old or new rating criteria.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Cystic acne with scars of the head, neck and upper thorax and 
residuals of excision of cyst, prior to November 4, 2004

In April 1998, the veteran was seen for a boil on the left 
side of his face which he requested be lanced.  In May 1998, 
the veteran had 2 painful, sebaceous cysts on his back which 
were painful.  They were lanced and drained.  He was provided 
antibiotics.  In July 1998, he was treated for acne lesions 
on his face and back.  He was provided topical treatment.  

In July 1998, the veteran was afforded a VA examination which 
revealed scattered papules on the veteran's face without any 
cystic acne lesion.  There was residual scarring on the face.  
There were no cystic acne lesions on the neck or throat area.  
There were 2 residual scars on the anterior face and back.  
There was a residual scar from the excision of the cyst in 
the occipital area which was around 3 inches.  All were 
benign.  The diagnoses were residuals of scar from cystic 
acne on the face, residual scar from incision and drainage of 
the cyst on the chest and back as well as on the lower 
occipital area of the scalp; several scattered papular 
lesions with no pus on the face and no skin lesions on the 
neck or throat.  

In March 1999, the veteran was treated for multiple nodular 
lesions on his scalp which were probably sebaceous.  He also 
had an erythematous, dry, papular rash on his mid back which 
was excoriated.  There were old scars of prior incisions and 
drainages.  On his chest/sternal area, the veteran had 
multiple subcutaneous tracks which were palpable, but without 
active inflammatory lesions.  He was provided oral and 
topical medication.  In April 1999, he was seen for an oozing 
sore on the vertex of his scalp as well as a tender knot on 
the right side of his neck.  He was given oral antibiotics as 
well as topical cream and medicated shampoo.  

The pertinent competent medical evidence all predates the 
changes in the rating criteria.  Therefore, in order for a 
higher rating of 30 percent rating to be warranted, the 
evidence would need to show exudation or itching is constant, 
or where there are extensive lesions or marked disfigurement.  
Otherwise, there would need to be functional impairment 
warranting a 30 percent rating based on the part affected.  
The Board finds that in affording the veteran the benefit of 
the doubt, his acne skin disorder was productive of symptoms 
analogous to constant exudation and itching.  Thus, a 30 
percent rating is warranted prior to November 4, 2004.  
However, a higher 50 percent rating is not warranted as the 
veteran's acne skin disorder was not productive of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations.  He did not have any systemic or nervous 
manifestations attributed by competent medical evidence to 
his skin disorder.  Moreover, the skin disorder was not 
reported to be exceptionally repugnant.  

A higher rating under the amended criteria under Diagnostic 
Code 7828 is also not warranted as the evidence does not show 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability.  As noted, 
there is no relevant medical evidence dated as of August 
2002, but before November 2004.  

Accordingly, the evidence supports a 30 percent rating, but 
not more, under Diagnostic Code 7806 prior to November 4, 
2004.  


Cystic acne with scars of the head, neck and upper thorax and 
residuals of excision of cyst, from November 4, 2004

In November 2004, the veteran was afforded VA skin and scar 
examinations.  The skin examination showed dry, cracked, 
peeling, and itching of the hands.  The veteran had 
pockmarked areas of his face with no pustular lesions.  He 
also had isolated scars on his back and face.  His body 
surface area affected by the acne was 42 percent of the 
exposed areas and 10 percent of total body area.  It was 
noted that he had been on oral antibiotics and topical 
creams.  The scar evaluation showed that the veteran did not 
have pain on palpation; there was no adherence to underlying 
tissue; the texture of the skin was normal; the scars were 
stable and dry; there was elevations and depression of the 
surface of the contour of the scars to palpation; there was 
an indentation of a scar on the back which was 2/10th 
centimeter in depth; there was no tissue loss; the scars were 
not deep; there was no inflammation or keloid formation; the 
scars were hyperpigmented; the face was pockmarked, but 
symmetrical in appearance; there was no induration or 
inflexibility; there was no limitation of motion or function 
due to scars; the scars of the face and back were 
disfiguring.  Supporting photographs are of record.  
Subsequent VA treatment records show continued treatment.  

Under the new criteria, in order for a higher, 80 percent 
rating to be warranted, there must be visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.  
That is not the case here.  There is no tissue loss and the 
veteran's appearance is symmetrical.  The veteran does not 
have six or more characteristics of disfigurement.  He has 
surface contour of scar elevated or depressed on palpation 
and hyperpigmentation, but does not have the other 
characteristics. 

Thus, a higher rating is not warranted.  There is no other 
applicable code that provides a rating in excess of 60 
percent.  According, a rating in excess of 60 percent is not 
warranted from November 4, 2004.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert.


ORDER

An increased rating for tinea pedis is denied.  

An increased rating of 30 percent for cystic acne with scars 
of the head, neck and upper thorax and residuals of excision 
of cyst, prior to November 4, 2004, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

A rating in excess of 60 percent for cystic acne with scars 
of the head, neck and upper thorax and residuals of excision 
of cyst, rated as 60 percent disabling, from November 4, 
2004, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


